 

Exhibit 10.3

AIRCRAFT DRY LEASE

This Lease of aircraft is made effective as of 6/15, 2005, by and between
Arizona, LLC a limited liability company, with an address of 961 E. Main St.
Spartanburg, South Carolina 29302 (“Lessor”) and Advance America Cash Advance
Centers, Inc. with an address of 135 North Church Street, Spartanburg, SC 29306
(“Lessee”).

RECITALS

The parties recite that:

A.            WHEREAS, Lessor is the registered owner of the following aircraft,
together with the engines, APU(s) and all appliances, parts, instruments,
avionics and appurtenances thereto, including any replacement part(s) or
engine(s) which may be installed on the Aircraft from time to time, and all
logs, manuals and other records relating to such Aircraft (collectively,
“Aircraft”):

FAA Registration Number:

 

[Redacted]

Aircraft Serial Number:

 

[Redacted]

Aircraft Manufacturer:

 

[Redacted]

Aircraft Model:

 

[Redacted]

 

B.            WHEREAS, Lessee desires to lease the Aircraft under such terms and
conditions as are mutually satisfactory to the parties.

The parties agree as follows:

Section One-Lease of Aircraft

For One and No/100 Dollar ($1.00) and other good and valuable consideration,
Lessor agrees to lease the Aircraft to Lessee on a nonexclusive basis. It shall
be conclusively presumed between the parties that Lessee has fully inspected the
Aircraft having knowledge that it is in good condition and repair and that
Lessee is satisfied with and has accepted the Aircraft in such condition and
repair. THE AIRCRAFT IS LEASED “AS IS” AND “WHERE IS”. LESSOR HEREBY DISCLAIMS
ALL WARRANTIES, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, INCLUDING FITNESS
FOR A PARTICULAR PURPOSE.

Section Two-Term

This Lease will commence on the date first above written and continue for one
year after said date. Thereafter, this Lease will be automatically renewed on a
month to month-basis, unless sooner terminated by either party as hereinafter
provided. Either party may at any time terminate this Lease upon thirty (30)
days written notice to the other party, delivered personally or by certified
mail, return receipt requested, at the address for said other party as

1


--------------------------------------------------------------------------------




set forth above.

Section Three-Commercial Operation Restriction

Neither Lessee nor Lessor will make the Aircraft available for hire within the
meaning of the Federal Aviation Regulations. The Aircraft is to be operated
strictly in accordance with 14 C.F.R. Part 91.

Section Four-Scheduling

Lessee will provide Lessor with requests for flight time and proposed flight
schedules as far in advance of any given flight as possible, and in any case, at
least twelve (12) hours in advance of Lessee’s planned departure. Requests for
flight time will be in a form whether oral or written, mutually convenient to
and agreed upon by the parties. In addition to proposed schedules and flight
times, Lessee will provide at least the following information for each proposed
flight at some time prior to scheduled departure as required by the Lessor:

(a)                                  Proposed departure point;

(b)                                 Destination;

(c)                                  Time of flight;

(d)                                 Number of anticipated passengers;

(e)                                  Nature and extent of luggage and/or cargo
to be carried;

(f)                                    Date and time of return for return
flight, if any;

(g)                                 Names and addresses of flight crew to be
hired by Lessee; and

(h)                                 Any flight information concerning the
proposed flight that may be pertinent or required by Lessor.

Lessor has final authority over the scheduling of the Aircraft, provided,
however, that the Lessor will use its best efforts to accommodate Lessee’s needs
and to avoid conflicts in scheduling.

Section Five-Insurance

At all times during the term of this Lease, Lessor will cause to be carried and
maintained physical damage insurance with respect to the Aircraft in the amount
set forth below:

Aircraft Physical Damage

(No Deductible While In Motion or Not In Motion)

$

5,000,000.00

 

 

 

At all times during the term of this Lease, Lessor will also cause to be carried
and maintained third party aircraft liability insurance, passenger legal
liability insurance, property

2


--------------------------------------------------------------------------------




damage liability insurance, and medical expense insurance in the amounts set
forth below:

Combined Liability Coverage for Bodily Injury and Property Damage Including
Passengers - Each Occurrence

 

$

100,000,000.00

 

 

 

 

 

Medical Expense Coverage - Each Person

 

$

5,000.00

 

 

Lessee’s proportionate share of the cost of the above insurance is included in
Lessee’s lease payments to Lessor. Lessee will also bear the cost of paying any
deductible amount on any policy of insurance in the event of a claim or loss.

Any policies of insurance carried in accordance with this Lease: (i) shall name
Lessee as an additional insured; and (ii) shall contain a waiver by the
underwriter thereof of any right of subrogation against Lessor. Each liability
policy shall be primary without right of contribution from any other insurance
which is carried by Lessee or Lessor and shall expressly provide that all of the
provisions thereof, except the limits of liability, shall operate in the same
manner as if there were a separate policy covering each insured.

Section Six-Restrictions on Use

Lessee may operate the Aircraft only for the purposes and within the
geographical limits set forth in the insurance policy or policies obtained in
compliance with this Lease. The Aircraft will be operated at all times in
accordance with the flight manual and all manufacturers suggested operating
procedures. Furthermore, Lessee will not use the Aircraft in violation of any
foreign, federal, state, territorial, or municipal law or regulation and will be
solely responsible for any fines, penalties, or forfeitures occasioned by any
violation by Lessee. If such fines or penalties are imposed on Lessor and paid
by Lessor, Lessee will reimburse Lessor for the amount thereof within thirty
(30) days of receipt by Lessee of written demand from Lessor. Lessee will not
base the Aircraft, or permit it to be based, outside the limits of the United
States of America, without the written consent of Lessor.

The Aircraft will be flown only by certificated and qualified pilots and will be
maintained only by certificated and qualified mechanics. Lessee, through its
pilot in command, is authorized to incur up to $5,000 worth of necessary
maintenance and repair work for the Aircraft per flight, by certificated and
qualified mechanics, without the prior written approval of Lessor. Lessee will
be reimbursed for such expenditures upon Lessor’s receipt of invoices and proof
of payment by Lessee. In the event the insurance on the Aircraft would be
invalidated because Lessee is unable to obtain certificated and qualified pilots
and mechanics, Lessee will not operate the Aircraft until such time as
certificated and qualified pilots and mechanics are obtained and insurance on
the Aircraft is made valid.

3


--------------------------------------------------------------------------------




Lessee will not directly or indirectly create, incur, assume or suffer to exist
any lien on or with respect to the Aircraft. Lessee will promptly, at its own
expense, take such action as may be necessary to discharge any lien not excepted
above if the same will arise at any time.

Section Seven-Inspection by Lessor

Lessee agrees to permit Lessor or any authorized agent to inspect the Aircraft
at any reasonable time and to furnish any information in respect to the Aircraft
and its use that Lessor may reasonably request.

Section Eight-Alterations

Except in accordance with other written agreements entered into subsequent to
the date of this Lease between Lessee and Lessor regarding maintenance of the
Aircraft, Lessee will not have the right to alter, modify, or make additions or
improvements to the Aircraft without the written permission of Lessor. All such
alterations, modifications, additions, and improvements as are so made will
become the property of Lessor and will be subject to all of the terms of this
Lease.

Section Nine-Maintenance and Repair

Lessee shall inspect the Aircraft and all maintenance records pertaining to the
Aircraft and confirm the airworthiness of the Aircraft prior to each flight
under this Lease. If Lessee determines any repair or maintenance should be
completed prior to any flight, Lessee shall not operate the Aircraft until such
time as certificated and qualified mechanics have completed such repairs or
maintenance. Lessor shall schedule and pay for all repairs and maintenance on
the Aircraft during the term of this Lease, including all ferrying flights and
transportation charges on replacements parts and accessories. Lessee’s
proportionate share of the cost of all such repairs and maintenance is included
in Lessee’s lease payments to Lessor. Lessor will be entitled to any and all
salvage from broken or worn out parts.

All inspections, repairs, modifications, maintenance, and overhaul work to be
accomplished by Lessor will be performed by personnel certificated to
perform such work and will be performed in accordance with the standards set by
the Federal Aviation Regulations. Lessee will maintain all log books and records
pertaining to the Aircraft during the term of this Lease in accordance with the
Federal Aviation Regulations. Such records will be made available for
examination by Lessor, and at the termination of this Lease, Lessee will deliver
such records to Lessor.

Section Ten-Default and Remedy

Lessee shall be in breach of this Lease if Lessee defaults in its obligations
under this

4


--------------------------------------------------------------------------------




Lease and such default continues for five (5) days after receipt by Lessee of
written notice thereof from Lessor, unless such default shall be of such a
nature that the same cannot be completely remedied or cured within such five
(5) day period, then such default shall not be a breach of this Lease for the
purposes of this Section if Lessee shall have commenced curing such default
within such five (5) day period and shall proceed with reasonable diligence and
in good faith to remedy the default. In the event of any breach by Lessee,
Lessee shall not fly the Aircraft and Lessor shall have the right to repossess
the Aircraft without further demand, notice or court order or other process of
law and to terminate this Lease immediately. Exercise by Lessor of either or
both of the rights specified above shall not prejudice Lessor’s right to pursue
any other remedy available to Lessor in law or equity.

Lessor shall be in breach of this Lease if Lessor defaults in its obligations
under this Lease and such default continues for five (5) days after receipt by
Lessor of written notice thereof from Lessee, unless such default shall be of
such a nature that the same cannot be completely remedied or cured within such
five (5) day period, then such default shall not be a breach of this Lease for
the purposes of this Section if Lessor shall have commenced curing such default
within such five (5) day period and shall proceed with reasonable diligence and
in good faith to remedy the default. In the event of any breach by Lessor,
Lessee shall have the right to terminate this Lease immediately. Exercise by
Lessee of any of the rights specified above shall not prejudice Lessee’s right
to pursue any other remedy available to Lessee in law or equity.

The failure of either party to enforce strictly any provision of this Lease
shall not be construed as a waiver thereof and shall not preclude such party
from demanding performance in accordance with the terms hereof.

Section Eleven-Title

The registration of and title to the Aircraft will be in the name of the Lessor,
and the Aircraft, at all times during the term of this Lease or any extension,
will bear United States registration markings. All responsibility and
obligations in regard to the operation of the Aircraft as above owned,
registered, and marked will be borne by Lessee during the term of this Lease.

Section Twelve-Payment of Taxes

Lessor will pay or cause to be paid all taxes incurred by reason of ownership of
the Aircraft during the term of this Lease, including personal property taxes.
Lessee shall pay its proportional share of personal property taxes, based on
Lessee’s hours of use of the Aircraft as a percentage of the entire number of
hours of use of the Aircraft for the calendar year for which the personal
property taxes are imposed. Lessee will pay all taxes associated with Lessee’s
use of the Aircraft on Lessee’s own business, including landing fees, fuel
taxes, and any other taxes or fees which may be assessed against a specific
flight by Lessee.

5


--------------------------------------------------------------------------------




Section Thirteen-Assignment

Lessee shall not assign this Lease or any interest in the Aircraft, or sublet
the Aircraft, without prior written consent of Lessor. Subject to the foregoing,
this Lease inures to the benefit of, and is binding on, the heirs, legal
representatives, successors, and permitted assigns of the parties.

Section Fourteen-Accident and Claims

Lessee will immediately notify Lessor of each accident involving the Aircraft,
which notification will specify the time, place, and nature of the accident or
damage, the names and addresses of parties involved, persons injured, witnesses,
and owners of properties damaged, and such other information as may be known.
Lessee will advise Lessor of all correspondence, papers, notices, and documents
whatsoever received by Lessee in connection with any claim or demand involving
or relating to the Aircraft or its operation, and will aid in any investigation,
instituted by Lessor and in the recovery of damages from third persons liable
therefore.

Section Fifteen-Indemnification

Lessee assumes liability for, and hereby agrees to indemnify, defend, protect,
save, keep and hold harmless Lessor, its successors, agents, accountants,
counsel, affiliates and assigns from and against any and all claims,
liabilities, demands, obligations, losses, damages, penalties, claims (including
without limitation, claims involving strict or absolute liability in tort),
actions, suits, costs, expenses and disbursements (including, without
limitation, reasonable legal fees and expenses) of any kind and nature
whatsoever (“Claims”) which may be imposed on, incurred by or asserted against
Lessor, in any way relating to or arising out of this Lease, and/or the
operation of the Aircraft, or the performance or enforcement of any of the terms
hereof, or in any way relating to or arising out of the manufacture, or, as
contemplated under this Lease, acceptance, rejection, ownership, delivery,
lease, possession, use, operation, maintenance, function, registration, sale,
return, storage, termination or other disposition of the Aircraft or any
part thereof or any accident in connection therewith (including, without
limitation, latent and other defects, whether or not discoverable). If any Claim
is made against Lessor, Lessor shall promptly notify Lessee and cooperate fully
in the defense or settlement. Whether the indemnity granted by Lessee to Lessor
herein is deemed subordinate or primary to any other indemnity to which each
Lessor may be entitled, Lessor may look solely to Lessee and need not pursue any
Claims against any third person prior to or subsequent to seeking the indemnity
from Lessee hereunder. Lessor shall have the opportunity, but not the
obligation, to defend if Lessee fails to assert a defense in any such Claim
hereunder, the cost of which defense shall be borne by Lessee. THE INDEMNITIES
IN THIS SECTION SHALL CONTINUE IN FULL FORCE AND EFFECT NOTWITHSTANDING THE
EXPIRATION OR OTHER TERMINATION OF THIS LEASE.

6


--------------------------------------------------------------------------------




Section Sixteen-Return of Aircraft to Lessor

On the termination of this Lease by expiration or otherwise, Lessee will return
the Aircraft to Lessor at the City of Spartanburg Municipal Airport in
Spartanburg, South Carolina, in as good operating condition and appearance as
when received, ordinary wear, tear and deterioration excepted, and will
indemnify Lessor against any claim for loss or damage occurring prior to the
actual physical delivery of the Aircraft to Lessor.

Section Seventeen-Modification of Agreement

This Lease constitutes the entire understanding between the parties, and any
change or modification must be in writing and signed by both parties.

Section Eighteen-Notices

All communications and notices provided for herein shall be in writing and shall
become effective when telecopied at time of transmission by electronic facsimile
transmission equipment, which equipment shall furnish written confirmation of
successful and completed transmission of all pages without error in transmission
(to Lessor at 864-594-5856 or to Lessee at 864-515-5603 or the next business day
after delivered to a reputable overnight courier or four (4) days following
deposit in the United States mail, with correct postage for first-class mail
prepaid, addressed to Lessor or Lessee at their respective addresses set forth
herein, or else as otherwise directed by the other party from time to time in
writing.

Section Nineteen-Governing Law

This Lease is entered into under, and is to be construed in accordance with, the
laws of the State of South Carolina.

[Remainder of this page intentionally left blank]

7


--------------------------------------------------------------------------------




SECTION TWENTY-TRUTH IN LEASING STATEMENT

THE AIRCRAFT, A [REDACTED], MANUFACTURER’S SERIAL NO. [REDACTED], CURRENTLY
REGISTERED WITH THE FEDERAL AVIATION ADMINISTRATION AS [REDACTED], HAS BEEN
MAINTAINED AND INSPECTED UNDER FAR PART 91 DURING THE 12 MONTH PERIOD PRECEDING
THE DATE OF THIS LEASE.

THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS
TO BE CONDUCTED UNDER THIS LEASE. DURING THE DURATION OF THIS LEASE, ADVANCE
AMERICA CASH ADVANCE CENTERS, INC., WITH AN ADDRESS OF 135 NORTH CHURCH STREET,
SPARTANBURG, SOUTH CAROLINA 29306 IS CONSIDERED RESPONSIBLE FOR OPERATIONAL
CONTROL OF THE AIRCRAFT UNDER THIS LEASE.

AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE.

THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH IN LEASING REQUIREMENTS” ATTACHED
HERETO ARE INCORPORATED HEREIN BY REFERENCE.

I, THE, ADVANCE AMERICA CASH ADVANCE, INC. WITH AN ADDRESS OF 135 NORTH CHURCH
STREET, SPARTANBURG, SOUTH CAROLINA 29306 CERTIFY THAT I AM RESPONSIBLE FOR
OPERATIONAL CONTROL OF THE AIRCRAFT AND THAT I UNDERSTAND THE RESPONSIBILITIES
FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

IN WITNESS WHEREOF, the parties have executed this Lease.

Advance America Cash Advance Centers, Inc.

/s/ John T. Egeland

 

 

 

Signature

 

 

 

 

 

   06/15/05              9 AM

 

 

 

Date and Time of Execution

 

 

 

Arizona, LLC

 

 

 

 

 

By:

/s/ George D. Johnson, Jr

 

 

 

 

 

 

 

 

Name:

George D. Johnson, Jr

 

 

 

Title: Manager

 

 

 

 

 

   6/15/05                11 AM

 

 

 

Date and Time of Execution

 

 

 

8


--------------------------------------------------------------------------------